Per Curiam.
This is an appeal from a decree of divorce granted to Leroi C. Slack, the petitioner below, the ground of the decree being the adultery of the wife committed by her with one Andrew Mitchell. The case is one entirely of fact, and no good purpose will be served by a recital of the evidence; it is enough to say that we have examined -it carefully and reach the same conclusion as that expressed by the vice-chancellor, to wit, that the charge laid by the petitioner against Mrs. Slack is amply supported by the testimony of the witnesses'examined in the cause.
The decree appealed from will be affirmed.
For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Heppenheimer, Williams, Taylor, Gardner — 12.
For reversal — None.